Name: 2005/591/EC: Commission Decision of 26 July 2005 amending the Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the fish, meat and milk sectors in Poland (notified under document number C(2005) 2813) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  Europe;  health;  agri-foodstuffs;  fisheries;  technology and technical regulations
 Date Published: 2008-12-05; 2005-07-30

 30.7.2005 EN Official Journal of the European Union L 200/96 COMMISSION DECISION of 26 July 2005 amending the Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the fish, meat and milk sectors in Poland (notified under document number C(2005) 2813) (Text with EEA relevance) (2005/591/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession to the European Union of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (1), and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B to Annex XII to the 2003 Act of Accession. (2) The Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4) and 2005/271/EC (5). (3) According to an official declaration from the Polish competent authority four more establishments in the fish, meat and fish sectors have completed their upgrading process and are now in full compliance with Community legislation. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 236, 23.9.2003, p. 33. (2) OJ L 156, 30.4.2004, p. 53; Corrigendum OJ L 202 7.6.2004, p. 39. (3) OJ L 160, 30.4.2004, p. 56; Corrigendum OJ L 212 12.6.2004, p. 31. (4) OJ L 160, 30.4.2004, p. 73; Corrigendum OJ L 212 12.6.2004, p. 44. (5) OJ L 86, 5.4.2005, p. 13. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession MEAT ESTABLISHMENTS Initial list No Veterinary No Name of the establishment 103 14250301 Radomskie ZakÃ ady Drobiarskie Imperson Sp. z o.o. WHITE MEAT Initial list No Veterinary No Name of the establishment 30 18030501 Animex-PoÃ udnie Sp. z o.o. FISH SECTOR Initial list No Veterinary No Name of the establishment 13 22111807 Laguna s.j. MILK SECTOR Supplementary list No Veterinary No Name of the establishment 11 14031601 Okregowa SpÃ ³Ã dzielnia Mleczarska w Garwolinie